DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: aggregate reliability score.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 11 & 16 recite, in part, a method comprising obtaining a set of documents that are responsive to a negative media search for an entity; computing, for each document included within the set of documents, a reliability score representing a likelihood that information specified by a particular document is associated with the entity; selecting a subset of documents from the set of documents based on reliability scores computed for the set of documents, wherein the subset of documents includes documents having a reliability score satisfying a set of reliability criteria; determining a priority indicator for the entity based on information specified by the subset of documents selected from the set of documents; and enabling a user to perceive the priority indicator.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 comprising mental processes that can be performed using human mind with a pen and paper. 
For example, a user can use his/her mind to obtain documents A & B responsive to a search for concept ABC (i.e., obtaining a set of documents that are responsive to a negative media search for an entity) and to determine that 0.8 is a score for document A & 0.4 is a score for document B (i.e., computing, for each document included within the set of documents, a reliability score representing a likelihood that information specified by a particular document is associated with the entity). The user can use his/her mind to select document A because the score of document A is greater than 0.5, which is a threshold (i.e., selecting a subset of documents from the set of documents based on reliability scores computed for the set of documents, wherein the subset of documents includes documents having a reliability score satisfying a set of reliability criteria). The user also can use his/her mind to determine that 10 is a score associated with concept ABC (i.e., determining a priority indicator for the entity based on information specified by the subset of documents selected from the set of documents; and enabling a user to perceive the priority indicator). 
The claims further recite one or more computing devices and one or more non-transitory storage devices storing instructions. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  

Claims 1, 11 & 16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Dependent claims 2-10, 12-15 & 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, limitation computing, for each of the multiple different subsets of documents, an aggregate reliability score representing a likelihood that information specified by a particular subset of documents is associated with the entity; and selecting the subset of documents based on aggregate reliability scores computed for the multiple different subsets of documents was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, a reliability score is computed for each document (i.e., computing, for each document included within the set of documents, a reliability score…). Claim 1 further recites the step of selecting a subset of documents from the set of documents based on reliability scores computed for the set of documents, wherein the subset of documents includes documents having a reliability score. It is unclear how multiple documents having only one reliability score (i.e., the subset of documents includes documents having a reliability score). 

Regarding claim 9, it is unclear whether the subset of documents is selected based on aggregate reliability scores computed for the multiple different subsets of documents as recited or reliability scores computed for the set of documents as recited in claim 1. For at least the reasons as noted, this step is considered as optional. 

Claims 12 & 16 include features analogous to claim 1. Claims 12 & 16 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-14, 16-18 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHATTERJEE et al. [US 2016/0162582 A1], hereinafter referred to as CHATTERJEE.

Regarding claims 1, 12 & 16, CHATTERJEE teaches a system comprising: 
one or more computing devices, e.g., a computer system (CHATTERJEE, [0098]); and 
one or more non-transitory storage devices storing instructions that, when received by the one or more computing devices, cause the one or more computing devices to perform operations, e.g., main memory storing instructions executed by the computer system to perform a method comprising operations (CHATTERJEE, [0098]). The method as taught in CHATTERJEE reads on the method of claims 1, 12 & 16 as shown below.

CLAIMS 1, 12 & 16
A method performed by one or more computers, the method comprising: 
obtaining a set of documents that are responsive to a negative media search for an entity; 






computing, for each document included within the set of documents, a reliability score representing a likelihood that information specified by a particular document is associated with the entity; 

selecting a subset of documents from the set of documents based on reliability scores computed for the set of documents, wherein the subset of documents includes documents having a reliability score satisfying a set of reliability criteria; 



determining a priority indicator for the entity based on information specified by the subset of documents selected from the set of documents; and 


enabling a user to perceive the priority indicator.
CHATTERJEE et al.
A method performed by one or more computers, the method comprising: 
 a set of texts, tweets, news, reviews is obtained (CHATTERJEE, [0072]), wherein the set of texts, tweets, news, reviews is searched for negative sentiments associated with an entity (CHATTERJEE, [0080] & [0085]), wherein the entity could be selected as shown in FIG. 13 (CHATTERJEE, [0090]), or a keyword as shown in FIGS. 14-15 (CHATTERJEE, [0091][Wingdings font/0xE0][0092]); 
a score is assigned to each of the set of texts, tweets, news, reviews (CHATTERJEE, [0075], wherein the score representing a likelihood that information specified by each of the set of texts, tweets, news, reviews is associated with the entity (CHATTERJEE, [0075]); 
a subset of the set of texts, tweets, news, reviews is selected based on the assigned scores for output (CHATTERJEE, [0089]), wherein the subset of the set of texts, tweets, news, reviews includes documents having a reliability score satisfying a set of filters comprising Time-Range, Entities, Search-Terms, Geo Filters, and Production/Special Results (CHATTERJEE, [0089]); 
a sentiment summary for the entity is determined (CHATTERJEE, 0092]), wherein the sentiment summary is based on information specified by the subset of the set of texts, tweets, news, reviews (CHATTERJEE, [0089] & [0092]); and 
the sentiment summary is displayed to a user (CHATTERJEE, [0092]).



Regarding claims 2, 13 & 17, CHATTERJEE further teaches the steps of computing a set of scores for the entity based on information specified by the subset of documents selected from the set of documents (CHATTERJEE, 0070]); and computing the priority indicator for the entity based on combining the set of scores (CHATTERJEE, 0092]).

Regarding claims 3, 14 & 18, CHATTERJEE further teaches that the computing the set of scores comprises computing a set of concept scores for the entity based on information specified by the subset of documents selected from the set of documents, wherein each concept score included in the set of concept scores represents a likelihood that the entity is associated with a predetermined negative attribute of a corresponding reference entity group of a plurality of reference entity groups predetermined to be associated with derogatory information (CHATTERJEE, FIG. 13; FIG. 15 & [0085] & [0092]).

Regarding claims 5 & 20, CHATTERJEE further teaches that the computing the set of scores comprises computing a set of relevancy scores for the subset of documents selected from the set of documents, wherein each relevancy score included in the set of relevancy scores represents a likelihood that a document included in the subset of documents includes information descriptive of a set of predetermined negative attributes (CHATTERJEE, [0051]).

Regarding claim 6, CHATTERJEE further discloses the steps of identifying one or more text fragments from the document; determining one or more topics associated with each of the one or more text fragments; and determining a likelihood that at least one of the one or more topics is associated with the entity (CHATTERJEE, [0085]).

Regarding claim 9, CHATTERJEE further discloses the step of identifying multiple different subsets of documents from the set of documents; computing, for each of the multiple different subsets of documents, an aggregate reliability score representing a likelihood that information specified by a particular subset of documents is associated with the entity (CHATTERJEE, [0070]); and selecting the subset of documents based on aggregate reliability scores computed for the multiple different subsets of documents (CHATTERJEE, [0089]).

Regarding claim 10, CHATTERJEE further discloses the steps of obtaining a set of public records specifying information for an entity name associated with the entity; determining a portion of the set of public records that uniquely correspond to the entity; and wherein the aggregate reliability scores for the multiple subsets of documents are computed based on the portion of the set of public records that uniquely correspond to the entity (CHATTERJEE, [0072] & [0075]).

Regarding claim 11, CHATTERJEE further discloses the steps of obtaining a set of public records specifying information for an entity name associated with the entity; determining a portion of the set of public records that uniquely correspond to the entity; and wherein the reliability scores for the set of documents are computed based on the portion of the set of public records that uniquely correspond to the entity (CHATTERJEE, [0072] & [0075]).

Claims 4, 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHATTERJEE et al. [US 2016/0162582 A1], hereinafter referred to as CHATTERJEE, in view of KIMBERG et al. [US 2015/0081549 A1], hereinafter referred to as KIMBERG.

Regarding claims 4, 15 & 19, CHATTERJEE does not explicitly teach that the set of concept scores are computed based at least on determining that the entity is included in a list of sanctioned entities.
KIMBERG teaches that the set of concept scores are computed based at least on determining that the entity is included in a list of sanctioned entities (KIMBERG, [0005]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KIMBERG into CHATTERJEE in order to manage the scored result. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHATTERJEE et al. [US 2016/0162582 A1], hereinafter referred to as CHATTERJEE, in view of CHATTERJEE et al. [US 2014/0337257 A1], hereinafter referred to as CHATTERJEE 257.

Regarding claim 7, CHATTERJEE does not explicitly teach the steps of determining a commonality for a name of the entity; computing, for each document included in the set of documents, a commonality score based on the commonality determined for the name of the entity, wherein the commonality score represents a likelihood that a text fragment within a document corresponds to the name of the entity based on the commonality determined for the name of the entity; and wherein reliability scores computed for the set of documents are based at least on commonality scores computed for the set of documents. 
CHATTERJEE 257 teaches the steps of determining a commonality for a name of the entity; computing, for each document included in the set of documents, a commonality score based on the commonality determined for the name of the entity, wherein the commonality score represents a likelihood that a text fragment within a document corresponds to the name of the entity based on the commonality determined for the name of the entity; and wherein reliability scores computed for the set of documents are based at least on commonality scores computed for the set of documents (CHATTERJEE 257, [0052][Wingdings font/0xE0][0065]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHATTERJEE 257 into CHATTERJEE in order to manage the scored result. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHATTERJEE et al. [US 2016/0162582 A1], hereinafter referred to as CHATTERJEE, in view of CHEN et al. [US 10,373,067 B1] hereinafter referred to as CHEN.

Regarding claim 8, CHATTERJEE does not explicitly teach that a predetermined threshold associated with reliability scores computed for the set of documents; and the subset of documents includes documents have reliability scores satisfying the predetermined threshold.
CHEN teaches a predetermined threshold associated with reliability scores computed for the set of documents; and the subset of documents includes documents have reliability scores satisfying the predetermined threshold (CHEN, Col. 4-Line 57[Wingdings font/0xE0]Col. 5-Line 18);
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHEN into CHATTERJEE in order to manage negative sentiments for an entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 11, 2022